DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Claim Objections:  Claim objections have been withdrawn in view of the amendments submitted to the claims.

Applicant’s arguments, see amendments and remarks, filed on 6/28/2022, with respect to  claims 1-3 have been fully considered and are persuasive.  The  rejection under 35 USC 103 of  claims 1-3 has been withdrawn. 

Allowable Subject Matter

Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 1, the closest prior art of record fails to teach or reasonably suggest that 

A skin treatment apparatus using fractional plasma comprising: a high voltage module  and a plasma generator to generate plasma and treats a treatment surface on a skin  using plasma generated by the plasma generator, wherein the plasma generator comprises: a power connector connected to the high voltage modulean electrode plate having .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-4 are allowed.

Prior art: US20160331989, KR1-1568380, KR10-2016-01234593A, US9498637, US2016027419, US20180140824, US20120259270  teaches a skin treatment apparatus using fractional plasma comprising: a high voltage module  and a plasma generator to generate plasma and treats a treatment surface on a skin  using plasma generated by the plasma generator, wherein the plasma generator comprises: a power connector connected to the high voltage module; an electrode plate and grounding,  But fails to teach a convex shaped electrodes  and it is not obvious to an ordinary skill.  Hence, allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/           Examiner, Art Unit 2844                                                                                                                                                                                             	7/30/2022